Citation Nr: 1703657	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability only as secondary to service-connected right ankle disability.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1960 to April 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

These matters were previously remanded by the Board in July 2012, October 2014, August 2015, and February 2016. In August 2015, the Board denied entitlement to service connection for a bilateral knee disorder only on direct and presumptive bases and remanded the claims listed on the title page above.

As will be discussed further below, the Board finds that there has been substantial compliance with its Remand directives and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral knee disability is not due to or aggravated by his service-connected right ankle disability.

2. The Veteran's currently diagnosed bilateral hip disability is not related to his military service and is not due to or aggravated by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1. Entitlement to service connection for a bilateral knee disability as secondary to a service-connected right ankle disability, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right ankle disability, is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


VA issued a VCAA letter in February 2007, prior to the initial unfavorable adjudication. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA treatment records, military personnel records, and service treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was afforded VA examinations in December 2008, July 2010, July 2012, and February 2015, and addendum opinions in September 2015 and May 2016. Taken together, the Board finds the medical examinations and opinions to be adequate. The VA examiners noted a review of the Veteran's claims file, performed a physical examination of the Veteran, and noted the Veteran's assertions and medical history. Although, an April 2015 correspondence by the Veteran argues that the February 2015 examination was inadequate in that it showed a lack of medical knowledge and expertise, the Board does not agree. Significantly and as explained in greater detail below, the Veteran is not shown to have the requisite medical expertise or knowledge to make such a claim, and has provided no competent evidence to support it. Instead, the Board finds that the VA examiner, a licensed medical provider, conducted a thorough physical examination in February 2015, and that well-reasoned and well supported addendum opinions were provided in September 2015 and May 2016.  

Thus, since VA has obtained all relevant identified records and a medical opinion was obtained, its duty to assist in this case is satisfied.


II. Stegall Compliance

This matter was remanded by the Board in July 2012, October 2014, August 2015, and February 2016.

In July 2012, the Board remanded the matter to provide the Veteran with updated notice concerning the evidence necessary to substantiate a claim of entitlement to service connection on a direct basis, and to obtain any outstanding VA treatment records. Accordingly, the Veteran was provided notice regarding his claims for service connection on a direct basis in July 2012, and additional VA treatment records dating from January 2012 to August 2012 were added to the record. 

However, after the RO furnished a supplemental statement of the case (SSOC) in January 2013, the Board again remanded the matter in October 2014. The October 2014 Remand directed the RO to obtain any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any present knee and hip disabilities, and to opine as to whether the Veteran's hip and knee disabilities are at least as likely as not proximately caused or aggravated by the Veteran's service-connected right ankle disability. The examiner was directed to provide a baseline of disability prior to aggravation, if aggravated, and the permanent, measurable increase in disability resulting from the aggravation.

Accordingly, VA treatment records dated from August 2012 to January 2015 were added to the record. The Veteran was also afforded a VA examination in February 2015, and an SSOC was furnished in March 2015. However, after a review of the February 2015 VA examination, the Board again remanded the matter in August 2015. The Board directed the RO to obtain a clarifying medical opinion as to whether it is at least as likely as not that the knee and/or the hip disabilities are caused by or aggravated by the Veteran's service-connected right ankle disability, and requested that the examiner identify all bilateral hip disabilities that have been present at any point since the Veteran filed his claim or within close proximity thereto. The Board also directed the examiner to provide an opinion as to whether the Veteran's bilateral hip disability is at least as likely as not related to the Veteran's military service. Last, the Board directed the examiner to the Veteran's VA treatment records from 2007 and 2008, which note "influence of right ankle injury on biomechanics."

In accordance with the August 2015 Board Remand, the Veteran was afforded a VA addendum opinion in September 2015, and was furnished an SSOC in September 2015. However, again, after a review of the September 2015 addendum opinion, the Board found noncompliance with its previous Remand directives, and remanded the matter for additional development and adjudication. In a February 2016 Remand, the Board again directed the RO to obtain all outstanding medical treatment records and to obtain a VA addendum opinion that addresses the questions previously posed by the Board: whether it is at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability; to identify the Veteran's bilateral hip disabilities and opine as to whether it is at least as likely as not that each diagnosed hip disorder is related to the Veteran's military service. 

Accordingly, the Veteran's VA treatment records, to include MRIs, from November 2006 to March 2016 were added to the record, and an addendum opinion was furnished in May 2016. The May 2016 VA addendum opinion notes a review of the claims file, and directly opines as to whether it is at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability, and as to whether it is at least as likely as not that the Veteran's bilateral hip disorder is related to the Veteran's military service. Therefore, the May 2016 offered a clarifying opinion as to the Veteran's claim for service connection of his bilateral knees secondary to his service-connected right ankle, offered a clarifying opinion as to the Veteran's claim for service connection of his bilateral hips on a direct and secondary basis, and also specifically addressed the 2007 and 2008 treatment records as noting biomechanical changes as directed by the Board in its previous Remand directives.

Last, in accordance with the February 2016 Remand, the Veteran was furnished an SSOC in June 2016.

Taking the medical examinations and opinions of record together, and considering the thorough May 2016 clarifying addendum opinion, the Board finds that there has been substantial compliance with its prior Remand directives, and the matter is now properly before the Board for adjudication. See Stegall, 11 Vet. App. at 271.

III. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310(a) (2016). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303(b) (2016).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board will address the issues of entitlement to service connection for a bilateral knee disability and entitlement to service connection for a bilateral hip disability separately below.

A. Entitlement to service connection for a bilateral knee disability only as secondary to service-connected right ankle disability.

As discussed in the Introduction, in August 2015, the Board denied entitlement to service connection for a bilateral knee disorder only on direct and presumptive bases. Therefore, the only issue currently pending adjudication before the Board concerning the Veteran's claim for entitlement to service connection for a bilateral knee disability is as secondary to a service-connected right ankle disability.

As for the first prong of entitlement to service connection on a secondary basis, a current disability, the Veteran has a current diagnosis of bilateral knee osteoarthrosis. See December 2008 VA examination; February 2015 VA examination. Therefore, the first prong of service connection on a secondary basis is satisfied.

As for the second prong of entitlement to service connection on a secondary basis, a service-connected disability, the Veteran is service-connected for a right ankle disability. Thus, the second prong of service connection on a secondary basis is also satisfied.

Therefore, this matter turns on the third prong, whether there is a nexus between the service-connected disability and the current disability. See Wallin, 11 Vet. App. at 512. The Veteran contends that his current bilateral knee disability is secondary to his service-connected right ankle disability. See, e.g., February 2007 Statement in Support of Claim. 

VA treatment records note complaints of bilateral knee pain in November 2006. 

An April 2007 VA examination notes an injury in service to his right ankle, and states that the Veteran asserts that "the cast was replaced 2 or 3 times with the right knee in increased flexion. The last cast was a walking cast and the flexion of this right knee made gait very awkward. He had pain in the right knee and right hip." An August 2007 VA treatment record also notes a cast for the right ankle in service, and the Veteran's contentions that he attributes the pain in his knees to the stress of the cast. 

The Veteran's VA treatment records from 2007 and 2008, include a physical therapy note that states "influence of right ankle injury on biomechanics."

The Veteran was afforded a VA examination in December 2008. The examiner diagnosed the Veteran with mild osteoarthrosis in both knees in patellofemoral joint. After a review of the record and an examination of the Veteran in-person, the VA examiner concluded that "[b]ecause his osteoarthrosis is mild this is most likely a natural aging process given the patient's age rather than related to prior result of prior military service. Therefore, it is my conclusion that the patient's bilateral mild knee osteoarthrosis is less likely than not related to prior military service and his service-connected right malleolar fracture."

The Veteran was also afforded a VA examination in February 2015. Again, the examiner found that the "condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition." The examiner supported his opinion with the following rationale: 
"[t]he medical literature does not support a clear causative mechanism between long leg cast for right ankle pathology and over us type [. . .] bilateral knee injury. Moreover, Veteran's residual right ankle function (strength, stability, range of motion, alignment), while imperfect is still within a functional range and is unlikely to cause or aggravate a bilateral hip or bilateral knee pathologic process. VA 2007 & 2008 records reviewed; however, I disagree with the influence of right ankle injury on biomechanics."

A VA addendum opinion was furnished in September 2015. The examiner again concluded that "[t]he condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition." The rationale provided clarified that "[t]he medical literature does not support a clear causative mechanism between right ankle pathology and over use type knee injury." Again, the examiner noted that the Veteran's "residual right ankle function (strength, stability, range of motion, alignment), while imperfect is still within a functional range and is unlikely to cause or aggravate a knee pathologic process."

Last, another VA addendum opinion was provided in May 2016. The examiner reviewed the file, and concluded that "whether the condition of bilateral [. . .] knees, including [. . .] knee osteoarthritis [. . .] and knee patellofemoral syndrome were aggravated in any way by the right ankle injury or walking in casts or caused by military service is an unequivocal no."

The VA examiner supported his opinion by addressing the physical therapy note that infers that "biomechanical changes" are somehow responsible for the knee condition or caused an aggravation (permanent worsening beyond the natural history of disease) of the knee. The examiner concluded that this inference "is simply incorrect and unsupported by any peer reviewed medical data." The examiner continued, 
"[a] therapist is not considered a medical expert in this context in giving opinions on causation of disease. It is not within the scope of a therapist or a therapy note to provide evidence on causation of disease. Changes of biomechanics are often noted in therapy notes and should not be taken as evidence that there somehow was irreversible damage to the chondral surfaces or weight bearing surfaces of the joints.

Furthermore, there has never been any peer reviewed evidence or any credible medical data in the literature to support the lay theory that 'biomechanical changes' from wearing a short leg walking cast or even from ankle injury/sprain leads to arthritis of the knee or hip. This is pure conjecture and speculation that is used in the lay public, and unfortunately it is also used occasionally by certain medical professionals at times who are misinformed, and who apparently may not keep up with the Orthopedic medical literature. Wearing a cast certainly changes the mechanics of gait, there is no doubt about that. However, it also causes one to be low impact and actually is expected to reduce the overall number of gait cycles and reduce any high impact thru the lower extremity joints during the time when one wears these devices. It essentially makes the individual low activity bearing and overall would have a negligible effect on the lower extremity joints or perhaps it may actually reduce weight bearing stress in the lower extremity joints overall. Certainly this is true of the ipsilateral joints on the side the cast is placed upon.

This is the purpose of casting overall to reduce forces to the injured limb and to immobilize the limb. The 'Biomechanical Forces' in the contralateral limb would not be deemed pathologically increased as again overall the ability to perform high impact is negated in a cast and there has never been one credible piece of scientific evidence in the literature to support the contention that casting to an ankle injury would lead to permanent damage or arthritis in the knees [. . . .}. I do not see this clinically and furthermore this assumption is simply unsupported by medical evidence or fact; and it is untrue to say otherwise."

Moreover, the VA examiner noted that while there is a "modestly increased risk of osteoarthritis to the ankle joint" after his in-service injury, "there is no such increased risk of arthritis or permanent injury to the knee [. . .] joints after this injury or by routine cast treatment to protect the ankle after this injury." 

The VA examiner also addressed the Veteran's February 2007 contention that his ankle pain with arthritis has spread from the ankle to his knees and that his knees been damaged as a result of the problems he has had with his right ankle disability. The VA examiner found that the Veteran's contentions lack any reasonable medical probability and lack any reasonable medical foundation. Instead, the VA examiner pointed out that "[a]n antalgic gait on the right side due to an ankle injury actually REDUCES joint reaction forces on the right [. . .] knee. This is well accepted in clinical practice and in the literature as the time spent in weight bearing phases of the right lower extremity is reduced as is the overall forces." Thus, the VA examiner concluded that "there would not be arthritis or injury on the right side ([ . . . ] knee) due to the right ankle; and again the literature does not support or connect any causation of injury to the [ . . .] knee on the contralateral side resulting from a right ankle medial malleolus fracture and cast treatment as I have already mentioned."

Therefore, the examiner concluded that "[t]he Veteran has primary osteoarthritis of the hips and knees that is age related degenerative disease consistent with someone in their seventh decade of life," and noted that the 2013 and 2015 x-rays indicate that "the joint related damage has been shown to be grossly similar on radiographic examination, which one expects with age related primary osteoarthritis of the hips and knees." In other words, because the degree of joint related loss and damage due to osteoarthritis is symmetric, this is evidence of nonrelated service condition in the knees. Thus, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current bilateral knee disability resulted is aggravated by a service-connected condition, namely the service-connected right ankle in this case. See 38 C.F.R. § 3.310(a) (2016); Allen, 7 Vet. App. at 448.

The Board finds that the competent medical evidence is against a finding that the Veteran's bilateral knee disability is the result of or is aggravated by the Veteran's service-connected right ankle disability. While the Veteran contends that his service-connected ankle disability has caused his bilateral knee disability, the Board notes that the medical evidence of record does not reflect such contentions. While the Veteran may feel that his bilateral knee symptoms are due to his right ankle condition, there is no objective evidence to relate the two conditions. Instead, the Board finds that that his lay opinion is entitled to little probative value. As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his bilateral knee disability, which is a complicated medical question involving the consideration of x-ray findings. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

The Board finds that the VA examiners' opinions are based on an accurate understanding of the facts and is well supported by a thorough rationale and medical knowledge. Although, as previously discussed, an April 2015 correspondence by the Veteran argues that the February 2015 examination was inadequate in that it showed a lack of medical knowledge and expertise, the Board does not agree. The Board finds that the VA examiner conducted a thorough physical examination in February 2015, and that well-reasoned and well supported addendum opinions were provided in September 2015 and May 2016. Additionally, the Board finds that the physical therapy note attributing the Veteran's bilateral knee disability to his service-connected right ankle disability is of little probative value. As the May 2016 addendum opinion noted, physical therapists are not considered to be medical experts in this context in giving opinions on causation of disease. 

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for the Veteran's bilateral knee disability on a secondary basis, and the benefit of the doubt doctrine does not apply. 

B. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right ankle disability.

The Veteran contends that he has a current bilateral hip disability as a result of his service, to include as secondary to his service-connected right ankle disability. In an April 2007 statement, the Veteran reported post-service complaints of multiple joint pain. Specifically, he noted his hips became more painful from 1962 to 1963, that standing was taking a toll on his joints from 1964 to 1965, and that it was harder to get up and down on the floor when he played with his grandchildren in December 1965. An August 2007 VA treatment record notes that the Veteran reports having a cast from a fractured medial malleolus in 1962 while in service, and that he began to experience hip pain as a result of this. See , e.g., April 2007 Correspondence; April 2007 VA examination; December 2008 VA examination; August 2007 VA treatment record.

At the outset, the Board finds that the first prong of service-connection on a direct and secondary basis, a current disability, is satisfied here. The Veteran has a current diagnosis of bilateral hip strain and osteoarthritis of the bilateral hips. See December 2008; February 2015 VA examination.

As for the second prong of service-connection on a direct basis, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for any hip injury or disability in service. An October 1960 entrance examination report revealed no abnormalities of the hips, and an October 1960 Report of Medical History indicates no history of arthritis or rheumatism. While the service treatment records do indicate an August 1962 fracture of the right medial malleolus with a postoperative cast, the service treatment records do not indicate a hip disability that was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity. Further, no evidence within one year of service discharge in 1964 note a chronic hip disability. 
However, the Veteran asserts that he had pain during service and thereafter. The Veteran is competent to report pain, as it is capable of lay observation. The Veteran asserts that he had bilateral hip pain in service. See , e.g., April 2007 Correspondence; April 2007 VA examination; December 2008 VA examination; August 2007 VA treatment record. Therefore, as to in-service bilateral hip pain, the Board finds no reason to doubt these assertions, and thus, the second criteria to establish service connection on a direct basis, an in-service event, is met. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The final issue concerning entitlement to service connection on a direct basis is whether the bilateral hip disability is otherwise related to active service. The Veteran was provided a VA examination in December 2008 and February 2015. The examiner reviewed the Veteran's claims file, reported the Veteran's assertions and medical history, and examined the Veteran's bilateral hips in-person. In September 2015 an addendum opinion concerning the etiology of the Veteran's bilateral hip disability was provided. The September 2015 addendum opinion opines that "[t]he condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness." The examiner supposed his conclusion with the following rationale:
"[t]he service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's hips, such as fractures, internal derangement, tendon/ ligament tear or dislocation. In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not. Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustains a posttraumatic or chronic inflammatory process. Furthermore, Veteran's radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a post traumatic process. Finally, there is no evidence of consistent treatment after discharge."

An additional addendum opinion was furnished in February 2016. Again, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's current hip conditions were directly incurred in service. The examiner noted that in review of the claims file, there is no service treatment record or note that supports a directly incurred injury to the Veteran's hips in active service. While the Board notes that service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, as outlined above, the medical evidence of record does not indicate an in-service injury or incurrence related to the Veteran's bilateral hips. Moreover, the February 2016 examiner noted that considering the service treatment records, there may be a modestly increased risk of osteoarthritis to the right ankle joint after his in-service injury, however, "there is no such increased risk of arthritis or permanent injury to the [ . . .] hip joints after this injury" 

The Board finds that the most probative evidence of record demonstrates that the Veteran's bilateral hip disability is not related to active service. The VA medical opinions of record are probative, as the examiners have reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. Accordingly, the opinions of record are of probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Although the Veteran is competent to report his in-service complaints of bilateral hip pains, the Board finds that he is not competent to provide an opinion regarding the etiology of his current bilateral hip disability. See Layno, 6 Vet. App. at 470. Therefore, the Veteran's lay statements carry little probative weight and are outweighed by the medical opinions of record. 

Additionally, the Board does not find the Veteran's statements regarding continuous hip pain since service to be credible as they are in conflict with the other evidence of record. The Veteran's service discharge examination is silent for any hip pains, and the Veteran's first notation of hip pain in treatment records is not until November 2006, with a diagnosis bilateral hip strains in 2008 and a diagnosis of osteoarthrosis of the bilateral hips in February 2015, well over 30 years after discharge. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder. Thus, the Board provides more weight to the VA opinions of record and finds that the third criteria to establish service connection on a direct basis is not met.

As for service connection on a secondary basis, the first prong (a current disability) was previously addressed above and is satisfied. Additionally, the Board finds that the second prong, a service-connected disability, is satisfied in this case. The Veteran is service-connected for a right ankle disability. 

Therefore, this matter turns on the third prong, whether there is a nexus between the service-connected disability and the current disability. See Wallin, 11 Vet. App. at 512. The Veteran contends that his current bilateral hip disability is secondary to his service-connected right ankle disability. See, e.g., February 2007 Statement in Support of Claim. 

VA treatment records note complaints of bilateral hip pains in November 2006, and the Veteran's VA treatment records from 2007 and 2008, include a physical therapy note that states "influence of right ankle injury on biomechanics."

An April 2007 VA examination notes an injury in service to his right ankle, and states that the Veteran asserts that his cast was a walking cast and made gait very awkward, with pain in his hip. An August 2007 VA treatment record also notes a cast for the right ankle in service, and the Veteran's contentions that he attributes the pain in his hips to the stress of the cast. 

The Veteran was afforded a VA examination of his bilateral hips in December 2008. The examiner found a diagnosis of bilateral hip strains, and concluded that the Veteran's bilateral hip strains are less likely than not related to his service-connected right malleolus fracture. The examiner supported his opinion by noting that there are no complaints for bilateral hip pain while in service or until recently, and that he has a loss of range of motion, but opined that this was pain related. Additionally, the examiner noted that the Veteran did not have altered gait at that time. 

The Veteran was provided an additional VA examination in February 2015. The examiner opined that the "condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition." The examiner provided rationale, stating that the medical literature does not support a clear causative mechanism between long leg cast from right ankle pathology and over use type bilateral hip injury. The examiner added that "the Veteran's residual right ankle function (strength, stability, range of motion, alignment), is still within a functional range and is unlikely to cause or aggravate a bilateral hip [. . . ] pathologic process." Thus, after a review of the evidence, to include the 2007 and 2008 VA treatment records, the examiner stated that he disagreed with the influence of right ankle injury on biomechanics.

An addendum opinion was provided in September 2015, and again the VA examiner opined that the "condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition." The examiner provided the same rationale as the one provided in the February 2015 examination report. The examiner again noted that the medical literature does not support a causative mechanism between long leg casts for a right ankle injury and the Veteran's bilateral hip injury, and noted that the Veteran's residual right ankle function is unlikely to cause or aggravate a bilateral hip disability, as diagnosed in this case.

Last, a May 2016 VA addendum opinion is of record. The examiner noted a review of the claims file in its entirety, and opined that as to whether the condition of the bilateral hips, including bilateral hip osteoarthritis and hips strain, were aggravated in any way by the right ankle injury or walking in casts is an "unequivocal no."

In support of his opinion, the VA examiner first addressed the 2007 and 2008 VA treatment record that contains a physical therapy note. The physical therapy note infers that perhaps "biomechanical changes" from the Veteran's right ankle injury are responsible for the hip conditions or caused an aggravation (permanent worsening beyond the natural history of the disease) of the hip conditions. However, the examiner found that this inference is "simply incorrect and unsupported by any peer reviewed medical data." As noted in the opinion regarding the Veteran's bilateral knee disability discussed above, the VA examiner explained the following: 
"[a] therapist in not considered a medical expert in this context in giving opinions on causation of disease. It is not within the scope of a therapist or a therapy note to provide evidence on causation of disease. Changes of biomechanics are often noted in therapy notes and should not be taken as evidence that there somehow was irreversible damage to the chondral surfaces or weight bearing surfaces of the joints."

The examiner continued, stating that there "has never been any peer reviewed evidence or any credible medical data in the literature to support the lay theory that 'biomechanical changes' from wearing a short leg walking cast or even from an ankle injury/ sprain leads to arthritis of the [. . .] hip." Instead, the examiner noted that although casts change the mechanics of gait, casts also "essentially make the individual low activity bearing and overall would have a negligible effect on the lower extremity joints or perhaps it may actually reduce weight bearing stress in the lower extremity joints overall."

The examiner also noted that the Veteran's service treatment records include a right ankle medial malleolus fracture in August 1962, with an open reduction screw fixation. However, the examiner explained that this "has no clinical correlation or linkage with increased injury to the [. . .] hip joint." Again, as previously discussed, while there is a modestly increased risk of osteoarthritis to the ankle joint after this type of injury, there is no such increased risk of arthritis or permanent injury to the hip joints after this injury or by routine cast treatment.

Additionally, the examiner noted the Veteran's February 2007 contention that his ankle pain with arthritis has spread from his ankle to his hips, with both hips being damaged due to his right ankle disability. However, again, the examiner concludes that "this contention lacks any reasonable medical probability and lacks any reasonable medical foundation." Instead, the examiner explained that "[a]n antalgic gait on the right side due to an ankle injury actually REDUCES joint reaction forces on the right hip . . . ." Thus, the examiner stated that "there would not be arthritis or injury on the right side (hip[. . . ]) due to the right ankle . . . ," but that in this case, x-rays from 2013 and 2015 show arthritis in the bilateral hips. Therefore, the examiner found this to be evidence of a bilateral hip disability that is not related or aggravated by the Veteran's service-connected right ankle disability, and is evidence of the bilateral hip disability being "age related degenerative disease consistent with someone in their seventh decade of life."

The Board finds that the competent medical evidence is against a finding that the Veteran's bilateral hip disability is the result of or is aggravated by the Veteran's service-connected right ankle disability. While the Veteran contends that his service-connected ankle disability has caused his bilateral hip disability, the Board again notes that the medical evidence of record does not reflect such contentions. While the Veteran may feel that his bilateral hip symptoms are due to his right ankle condition, there is no objective evidence to relate the two conditions. Again, the Board finds that that his lay opinion is entitled to little probative value. As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his bilateral hip disability, which is a complicated medical question involving the consideration of x-ray findings. See Kahana, 24 Vet. App. at 438. Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board finds that the VA examiners' opinions are based on an accurate understanding of the facts and is well supported by a thorough rationale and medical knowledge. The Board finds that the VA examiners have conducted a thorough physical examination and provided well-reasoned and well supported opinions. Additionally, the Board finds that the physical therapy note attributing the Veteran's bilateral hip disability to his service-connected right ankle disability is of little probative value. Again, as the May 2016 addendum opinion noted, physical therapists are not considered to be medical experts in this context. 

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for the Veteran's bilateral hip disability on a direct and secondary basis, and the benefit of the doubt doctrine does not apply. 


ORDER

Entitlement to service connection for a bilateral knee disability only as secondary to service-connected right ankle disability is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right ankle disability, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


